Citation Nr: 0427040	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  95-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.	Service connection for rheumatoid or gouty arthritis.

2.	Service connection for residuals of a cold weather injury, 
other than rheumatoid or gouty arthritis.  


REPRESENTATION

Appellant represented by:	Richard A. Medway, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision in 
which the RO denied service connection for rheumatoid or 
gouty arthritis, and for residuals of a cold weather injury.  
The veteran's attorney filed a notice of disagreement (NOD) 
in January 1995, and a statement of the case (SOC) was issued 
in February 1995.  The veteran's attorney filed a substantive 
appeal in March 1995.  

In September 2002, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is associated 
with the claims file.

Thereafter, the Board undertook additional development of the 
claim under the provisions of 38 C.F.R. § 19.9 (2002).  After 
the completion of the requested actions, the Board remanded 
the matter to the RO in August 2003.  At that time, it was 
noted that the provisions of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, had been held to be invalid.  Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, the 
Board returned the case to the RO for initial consideration 
of the claim in light of the recently developed evidence.  As 
noted in a February 2004 supplemental SOC (SSOC), the RO 
continued its denial of service connection for rheumatoid or 
gouty arthritis, and for residuals of a cold weather injury.

The Board points out, as discussed below, that while a 
decision addressing the veteran's claim for service 
connection for rheumatoid or gouty arthritis is warranted at 
this time, further development is required with respect to 
the claim for service connection for any residuals of a cold 
weather injury other than rheumatoid or gouty arthritis.  For 
this reason, the Board has expanded the second issue as on 
the title page.  

The Board's decision denying the veteran's claim for service 
connection for rheumatoid or gouty arthritis is set forth 
below.  The claim for service connection for residuals of a 
cold weather injury, other than rheumatoid or gouty 
arthritis, is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal for service connection 
for rheumatoid or gouty arthritis has been accomplished.

2.	Arthritis was not shown in service, and there is also no 
competent evidence that arthritis was manifest to a 
compensable degree within one year of the veteran's 
separation from service.

3.	The one competent opinion of record addressing the matter 
of a medical nexus rules out a relationship between the 
veteran's current rheumatoid arthritis and his military 
service, to include on the basis of an alleged cold injury in 
service. 






CONCLUSION OF LAW

The criteria for service connection for rheumatoid or gouty 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim  for service 
connection for rheumatoid, or gouty arthritis has been 
accomplished.  

Through the February 1995 SOC, the April 2002 and February 
2004 supplemental SOCs (SSOCs), and the RO's letters of 
October 1998 and May 2004, the RO notified the veteran and 
his attorney of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its October 1998 
letter, the RO requested that the veteran provide the dates 
of and location of any medical treatment during service, any 
statements from service comrades or other individuals who had 
personal knowledge of the veteran's disability during service 
or at the earliest date following discharge, and any 
statements from physicians or other individuals who had 
treated the veteran after discharge and to the present date.  
In its May 2004 letter, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any VA or private treatment records, employment 
records, or records from other Federal agencies, as well as 
requested that the veteran submit any additional evidence in 
his possession.  The RO also requested that the veteran 
provide all dates and locations of medical treatment during 
service, statements from individuals who knew the veteran 
while on active duty and knew of his disability, records and 
statements from service medical personnel, employment 
physical examinations, treatment records from hospitals and 
private physicians since military service, and insurance 
examination reports. Through these letters, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the February 1995 SOC 
explaining what was needed to substantiate the claim on 
appeal within one month of the veteran's January 1995 NOD of 
the February 1994 rating decision on appeal, and the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of October 1998 and February 
2004.  In response, the veteran has identified the names of 
various military hospitals at which he was treated in 
service, along with approximate dates of treatment, and the 
RO has obtained those available in-service hospitalization 
records.  In response to these letters, or otherwise, the 
veteran has not informed the RO of the existence of any 
additional evidence that has not already been obtained 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained available records of in-service hospitalizations, 
treatment records from the Hadley Memorial Hospital dated 
November 1988, records from Dr. E. Potter, private physician, 
dated from May 1990 to June 1992, and records dated October 
2003 from the Fredericksburg Community Based Outpatient 
Clinic (CBOC).  The RO has also arranged for the veteran to 
undergo numerous VA examinations, and has provided the 
veteran with the opportunity to testify before the 
undersigned VLJ at a hearing in Washington, D.C.  Moreover, 
the veteran has been given opportunities to submit evidence 
to support his claim, and has submitted various service 
personnel records, a May 1990 statement from Dr. E. Potter, 
private physician, an October 1990 medical evaluation report 
from a VA physician, personal statements dated October 1992 
and May 1993, and various photographs from during service.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
rheumatoid or gouty arthritis.  

II.	Background

The veteran's service medical records (SMRs) are among those 
presumed destroyed by a fire, during the 70's, at the 
National Personnel Records Center (NPRC) in St. Louis; hence, 
actual SMRs are not available.  In response to the RO's 
requests for copies of induction and separation examination 
reports, the NPRC indicated that physical exam [reports] 
could not be constructed.  Extracts of in-service 
hospitalization document that he was admitted to a military 
hospital in July 1954 for urethritis; however, these records 
contain no record of any symptoms, diagnosis of, or treatment 
for any kind of arthritis, nor is there reference to any cold 
injury.  Morning reports and other service documents that 
have been associated with the claims file likewise contain no 
information that might suggest the presence of arthritis 
during service.  

Treatment records from the Hadley Memorial Hospital dated 
November 1988, document the veteran's ongoing complaint of 
pain in his right leg, knee, and foot, as well as a 
physician's assessment of arthritis of the right knee, 
dependent edema, and mild hypertension.  An x-ray at that 
time also revealed bony spurs at the medial margin of the 
joint space indicating hypertrophic degenerative joint 
disease; no other significant abnormalities were observed. 

In a May 1990 letter, Dr. E. Potter, private physician, 
stated that he was then treating the veteran for severe 
rheumatoid arthritis, and that the veteran would require 
intensive physical therapy and continuous follow-up visits to 
a rheumatologist before his disease was brought under 
control.  This physician further stated that the veteran 
should be considered totally disabled at that time, and that 
he had been disabled since December 1989.

Records from Dr. E. Potter, dated from May 1990 to June 1992, 
document the veteran's diagnosis of and ongoing treatment for 
degenerative joint disease of the cervical spine, with 
probable radiculopathy, and gout.  Also noted were the 
veteran's periodic episodes of acute rheumatoid and gouty 
arthritis. 

In a October 1990 evaluation report, a VA physician (exact VA 
medical facility not identified) indicated that he had been 
treating the veteran for arthritis on basis of once every six 
to 8 weeks, since March 1990.  This physician noted a 
probable assessment of a combination of rheumatoid arthritis 
and gout affecting the veteran's hands, feet, and knee.  Also 
noted was that the veteran experienced swelling of hands, 
wrists, and ankles as a result of his arthritis, as well as 
some loss of grip strength in both hands.    

In an October 1992 personal statement, the veteran indicated 
that in November 1953, while stationed in Korea during 
service, he assisted in the construction of a bridge.  He 
noted that, during the course of this activity, he was 
repeatedly exposed to extremely cold water that was at times 
neck deep, and as a result he developed frostbite.  He 
further stated that he was treated at a series of military 
hospitals at the end of 1953 and beginning of 1954, and at 
this time his treating physicians warned him that he would 
probably have medical problems in the future due to his 
frostbite injury.  The veteran also stated that since his 
discharge from service, he has, on numerous occasions, sought 
medical treatment for arthritic problems, including swelling 
of the joints.                

In a May 1993 statement, the veteran again recounted the 
circumstances of his alleged cold injury in service, as well 
as his subsequent treatment at military medical facilities.  

In its February 1994 rating decision, the RO denied the 
veteran's claim for service connection for rheumatoid or 
gouty arthritis, and the veteran thereafter perfected an 
appeal of this decision.

On VA examination in August 1997, the veteran reported a 
history of rheumatoid arthritis since the 1950s, and stated 
that he was currently taking three medications for this 
condition.  The veteran also complained of presently 
experiencing pain in the small joints of the hands, knee 
joints, and lower back, as well as swelling in both knees.  
He further stated that these pains were worse during winter, 
when his movements were limited.  On physical examination, 
the veteran had tenderness in his hand, in particular in the 
metacarpophalangeal joints bilaterally and the 
interphalangeal joints, and ulnar deviation of the third 
through fifth fingers on the right hand.  There was 
tenderness in both wrists.  The veteran appeared to be in 
significant pain on the movement of both rib joints.  The 
elbow joint showed no swelling, deformity, tenderness, or 
crepitus.  The shoulder joints showed significant limitation 
of motion, but no swelling, deformity, or tenderness.  There 
was no evidence of pain on movements of the hip joints.  The 
knee joints showed soft tissue swelling, and crepitus on 
flexion of both knee joints, but no effusion or instability.  
There was swelling, deformity, or tenderness of the ankle 
joints. 
 
The August 1997 examiner diagnosed seropositive rheumatoid 
arthritis involving the small joints of the hands, wrists and 
knees, and with ulnar deviation of the third through fourth 
fingers of the right hand clinically and radiological 
evidence of subluxation of the third right 
metacarpophalangeal joint; degenerative arthritis of the 
lumbar spine; degenerative arthritis of both knees; and 
bilateral frozen shoulder, probably secondary to rheumatoid 
arthritis.

On VA examination again in June 1998, a cold injury protocol 
examination, the veteran recounted having experienced 
frostbite in service while working on the construction of a 
bridge in Korea.  The veteran complained of pain in the 
knees, shoulder, back, neck, and hands, as well as cold 
sensitivity in those areas.  He further stated that he had 
taken multiple medications and undergone hospitalization as a 
result of this condition.  

On physical examination, the veteran had difficulty getting 
up from his chair, and appeared to be in considerable pain 
lying down on the examination table and getting back up from 
it.  The veteran's feet had decreased hair growth, with 
thickened and discolored toenails, and swelling of both feet 
which was continuation of swelling of both legs.  There was 
no swelling of the hands, but handgrip was weak bilaterally, 
secondary to pain in the metacarpalphalangeal joints.  Knee 
joints showed mild soft tissue swelling and tenderness, 
though no instability.  The right shoulder was tender to 
touch, and there was significant limitation of motion.  There 
was no postural abnormality or fixed deformity of the spine, 
and there was tenderness over the paravertebral muscles in 
the lumbar region bilaterally.  The abductors and flexors of 
the right shoulder had muscle strength of 5- /5, but 
otherwise muscle strength appeared to be normal.  Sensory 
examination revealed impairment of vibration sense in the 
lower extremities, and ankle reflexes were depressed 
bilaterally.  The June 1998 examiner diagnosed the veteran 
with cold sensitivity; onychomycosis of the toe nails; 
possible peripheral neuropathy; cervical spondylosis; 
degenerative joint disease of the lumbar spine; degenerative 
joint disease of the knees; periarthritis of the right 
shoulder; arthritis of the joints of the hands, possibly 
rheumatoid arthritis; chronic lymphedema of the lower 
extremities; and diffuse idiopathic skeletal hyperostosis of 
the lumbar spine.     

During the September 2002 hearing, the veteran testified 
that, during service, he was stationed in Korea, and that he 
assisted in the construction of bridges in his capacity as a 
master cement finisher.  He alleged that, over the course a 
three-week period in service, he was continuously exposed to 
cold outdoor temperatures, as well as cold water from the 
river over which the bridge was to be constructed.  He 
reported that, at that time, he wore boots, but no other 
protective clothing designed to ward of the cold.  He 
testified that, following exposure to the cold, he sought 
treatment on numerous instances from medics in the field for 
pain in his arms and legs, and that these medics would 
routinely give him shots that would alleviate the pain, and 
that he also received treatment from various field hospitals.  
According to the veteran, at least one military doctor 
informed him that he had experienced frostbite; the veteran 
indicated that no written record of this statement was 
available.  He further stated that he then transferred to 
Seoul, Korea, while still in service, where he resumed his 
previous sport of boxing, this time for military.  
Reportedly, however, he no longer had the same physical 
ability at this sport as he did prior to service, due to pain 
and some limitation of motion in his arms and legs; in his 
and his representative's opinion, this decrease in physical 
condition was due to the alleged cold injury.  

During the hearing the veteran submitted two photographs from 
service depicting his involvement in boxing, and a pamphlet 
from service documenting his participation in a military-
sponsored boxing tournament.  

In its August 2003 remand, the Board requested that the RO 
arrange for the veteran to undergo VA examination to obtain a 
medical opinion as to whether the veteran  suffered cold 
injury to his arms and legs during service; if so, the 
examiner was to identify all residuals from such injury, 
specifically opining whether the veteran current had 
rheumatoid and/or gouty arthritis.  
  
Records from the Fredericksburg Community Based Outpatient 
Clinic (CBOC) date October 2003, include references to the 
veteran's ongoing conditions of gout, arthritis, and obesity. 

On VA examination in January 2004, specifically for 
evaluation of the arteries and veins, the veteran complained 
of body aches and joint pains that began while he was in 
service in Korea.  The veteran also stated that during 
service he was required to work in cold weather, and that 
when exposed to cold weather he would experience numerous 
aches and pains.  He denied any history of bluish 
discoloration of the fingers, or of frostbite from exposure 
to the cold.  He further reported a history of chronic 
rheumatoid arthritis, that has been progressively 
debilitating and has rendered him more homebound and 
inactive, and that has entailed ongoing pain in the wrists, 
knees, and lower extremities.  The veteran did not give any 
history of typical Raynaud's phenomenon, but did mention that 
if he was exposed to cold, the fingers on both hands would 
become numb.           

On physical examination, the veteran was able to walk with 
two canes and with some difficulty, was able to sit up from a 
chair independently, and was obese.  With respect to the 
upper extremities, there was no obvious swelling, engorged 
veins, or deformity noted.  As to the lower extremities, both 
thighs appeared normal with a normal texture of the skin.  
The skin of the calves and lower part of the extremity below 
the knee appeared dry, and there was decreased hair growth, 
and areas of hyperpigmentation around the calf all the way 
down to the dorsum of the foot.  Toenails of both feet were 
thickened, discolored, dystrophic, and big.  There was 
swelling of both feet, which was a continuation of swelling 
of both legs.  No obvious knee joint swelling or varicose 
veins were noted.  Neurologically, the veteran was alert and 
oriented times three, and sensory intact of the upper and 
lower extremities.  Manual muscle testing of upper 
extremities was within normal limits, and lower extremities 
range of motion and manual muscle testing was difficult to 
elicit because of the swelling of the lower extremity.  

The January 2004 examiner assessed chronic lymphedema of the 
lower extremity, chronic arthritis of the rheumatoid type 
according to the records, and onychomycosis of the toenails.  
The examiner further stated:

In my opinion and reviewing the records, there was 
nothing [that] indicated that the arthritis or the 
swelling is due to the effect of frostbite in this 
patient.  Further investigation is required to make the 
diagnosis of vascular disease of the periphery.  It 
would be appreciated if this patient can be evaluated by 
a vascular surgeon.  I am not 100% aware [if] the 
problem mentioned is due to frostbite.  So in my 
opinion, the condition the patient has at present is not 
at least as likely as not military service-related.   

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.   §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2003).  
Also, while the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).

Considering the evidence in light of the above-noted 
criteria, the Board finds that the criteria for service 
connection for rheumatoid or gouty arthritis have not been 
met.  

As indicated above, there is no record of any complaints, 
findings, or diagnoses of arthritis in service, or specific 
evidence of any cold injury in service.  While the veteran's 
SMRs in this case are not available, the RO has attempted to 
obtain military hospitalization records in response to the 
veteran's contention that he underwent treatment in-service 
in at least one such medical facility for a cold injury; 
however, the available hospitalization records extracts 
contain no reference to any cold injury.  Hence, there is no 
medical evidence that arthritis was manifest in service.  

As previously noted, arthritis is presumed related to service 
if manifest to a compensable degree (i.e., as 10 percent 
disabling) within the first post-service year.  While the 
veteran has stated that he began to experience some arthritic 
problems in the years following his discharge from service, 
there is, nonetheless, no medical evidence that arthritis was 
manifest to the required degree within one year of service.  
The earliest post-service record of any complaints or 
diagnosis of arthritis is from more than 30 years after the 
veteran's discharge, a November 1988 assessment from a 
private physician of arthritis affecting the knees.  Thus, 
arthritis was not diagnosed either in service (see 38 C.F.R. 
§ 3.303(b)), or within the first post-service year (see 38 
U.S.C.A.      § 1112 and 38 C.F.R. §§ 3.307, 3.309).

Significantly, even accepting as credible the veteran's 
assertion in this case that he experienced a cold-injury in 
service, the claim would nonetheless still be denied because 
an essential requirements for a grant of service connection-
medical evidence of a medical relationship between the 
currently claimed and active military service-has not been 
met.  

While numerous VA and private physicians have assessed the 
veteran as having chronic rheumatoid and/or gouty arthritis, 
(thus providing evidence of a current disability), there is 
no competent opinion as to any nexus between the claimed 
arthritis and any in-service cold injury.  Pursuant to a cold 
injury protocol examination, a June 1998 VA examiner 
diagnosed arthritis in the upper and lower extremities and 
lumbar spine amongst other areas, as well as cold 
sensitivity; however, that examiner did not , but did not 
specifically diagnose or otherwise indicate that the veteran 
had the residuals of an in-service cold injury, or even a 
more recent cold-injury.  Nor did this examiner otherwise 
address whether there was a nexus between the veteran current 
arthritis and service.  Also, in May 1990 a private physician 
opined that the veteran had severe rheumatoid arthritis and 
had been disabled since December 1989, more than 30 years 
after the veteran's discharge from service, but did not 
indicate whether any arthritis was present prior to 1989.  
The Board notes that neither of these medical opinions 
address the matter of whether the veteran's arthritis is 
etiologically related to any cold injury in service.  

Significantly, in January 2004, a VA physician concluded that 
the veteran's currently diagnosed chronic rheumatoid 
arthritis is not as likely as not related to service, to 
include any possibility of a cold injury in service.  This is 
the only medical opinion directly addressing medical nexus, 
and the veteran has neither presented nor alluded to the 
existence of any contrary competent evidence or opinion 
(i.e., one establishing a nexus between current arthritis and 
an in-service service cold injury, or other incident of 
service).  

The Board has taken into account the assertions of the 
veteran and his attorney, and does not doubt the sincerity of 
any of their views that the veteran currently experiences 
arthritis as a residual of a cold injury in service.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter, including 
a medical opinion causally linking a disability to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Similarly, the veteran's allegations 
as to what a military physician, or a VA physician following 
service, told him about his alleged cold-injury during 
service, do not constitute competent or probative evidence to 
support the claim.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  

For all the foregoing reasons, the Board must conclude that 
the claim for service connection for rheumatoid or gouty 
arthritis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for rheumatoid or gouty arthritis is 
denied.



REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for service connection for residuals of a cold 
weather injury, other than rheumatoid or gouty arthritis is 
warranted, even though it will, regrettably, further delay a 
decision on the claim on appeal.

As indicated above, in his report, the January 2004 noted 
that veteran required further medical evaluation to 
accurately diagnose any current peripheral vascular disease, 
and he indicated that it would be helpful if the veteran 
could be evaluated by a vascular surgeon.  The examiner 
further stated that without this recommended additional 
medical evaluation, he could not conclusively rule out any 
cold-injury as a possible contributing factor to any current 
peripheral vascular disease.  He also noted that x-ray and 
Doppler studies had not recently been conducted, which would 
have helped to delineate any vascular pathology.  
Unfortunately, there is no indication of record that the 
examiner's recommended examination and/or medical tests were 
accomplished.

The Board thus finds that another VA examination, to 
ascertain whether the veteran currently has peripheral 
vascular disease, and if so, the medical relationship between 
this condition and any in-service cold injury, would be 
helpful in resolving the matter remaining on appeal.  
 
Accordingly, the RO should arrange for the veteran to undergo 
VA examination at an appropriate medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination sent to him by the pertinent medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records dated 
October 2003 from the Fredericksburg CBOC.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Fredericksburg CBOC since 
October 2003, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Fredericksburg CBOC all records of medical 
evaluation and/or treatment of the veteran  
from October 2003 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his attorney 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by a vascular surgeon, to 
obtain information as to the nature and 
likely etiology of any current peripheral 
vascular disease.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to 
specifically include x-rays and Doppler 
studies, if feasible) should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based on the examination and review of 
the record (to include the results of any 
tests and/or studies accomplished in 
connection with the examination), the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
veteran suffered cold injury to his arms 
and legs during service, and if so, the 
examiner should identify whether the 
veteran currently has peripheral vascular 
disease as a residual of an in-service 
cold injury.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for residuals of a cold injury, 
other than rheumatoid or gouty arthritis, 
in light of all pertinent evidence and 
legal authority.  

9.	 If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



